Title: To James Madison from Harry Toulmin, [6 November] 1810
From: Toulmin, Harry
To: Madison, James


[6 November 1810]
… of some troops for this place: but I know not on what foundation. If only two or three hundred men came; I think it highly probable that several from our settlement would join them: but I have no great apprehension that any body of men will go from this place alone, to attack Mobile. Lawyer Kennedy a Major of the militia seems indeed very solicitous to impress the idea, that as the Convention has now become the ruling power in Florida, it will be lawful to leave the territory and serve under their banners against Mobile: but to remove this idea, and to satisfy the people of this district of the impolicy & unlawfulness of joining in any such expedition, I have written a sort of circular letter to the leading men in the different settlements, of which I inclose a copy.
I also take leave to inclose a copy of a letter to my friend Genl. Thomas: for as I know that what little exertions I make, tho’ well intended, will be sadly misrepresented, I deem it a matter of prudence to make you acquainted with the whole.
I have just apprized Govr. Holmes of my apprehensions. I wish after all, that they may prove ill founded: but lest Mobile should shortly fall into other hands, I am aware of the importance of your being prepared for the event. I am dear sir very respectfully your faithful & obedt Sert
H. Toulmin.
